Citation Nr: 1228610	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-50 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for cirrhosis of the liver and liver transplant.  


REPRESENTATION

Appellant represented by:	Edward M. Daniels, II.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.  The Veteran served in Vietnam from January 1969 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, which denied the claim on appeal.  Jurisdiction over this case was subsequently returned to the RO in New York, New York.   

The Veteran had a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of that proceeding has been associated with the claims file.

The issue of service connection for cirrhosis of the liver and liver transplant is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD, as a result of his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his PTSD was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision herein as to entitlement to service connection for PTSD, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, PTSD is not classified as a psychosis, and service connection for PTSD may not be granted on a presumptive basis.  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997). 

The Veteran contends he has PTSD as the result of his active duty service.  Specifically, the Veteran reports that during his military service in Vietnam, he was subjected to multiple stressful events.  Specifically, the Veteran reports that he was supposed to be riding on a helicopter that crashed, killing all but one person.  The Veteran stated that he experienced tremendous survivor guilt and has intrusive thoughts about this incident.  The Veteran also reported that in Dongtan, Vietnam, he was fired on by mortar round all the time.  He reported constant fear of imminent danger.  The Veteran also described that he was in constant danger while working on artillery trucks.  Once a fellow soldier's gun recoiled leaving the soldier with a severely injured knee and leg.  The Veteran reported hearing him scream loudly and feeling frightened and distress over this incident.  In addition, the Veteran testified that he engaged in combat with the enemy (when the enemy was coming into the perimeter of their base), and he received a Bronze Star for his efforts.

The Veteran has a diagnosis of PTSD by a VA psychiatrist.  A December 2007 VA outpatient treatment record notes a diagnosis of PTSD following a thorough examination which reviewed the Veteran's claimed stressors, to include fear of hostile military activity.  The VA psychiatrist opined that the Veteran's symptoms met the criteria for chronic mild PTSD, as well as a phobia of fear of flying, and depression not otherwise specified.  A January 2009 letter also notes an Axis I diagnosis of PTSD, specific phobia of fear of flying and depression, not otherwise specified.  The letter was sent by the Vet Center and not the VA Medical Center but appears to be from the psychiatrist who diagnosed the Veteran with PTSD at the VA Medical Center.  The letter is not signed by the VA psychiatrist but instead by the Vet Center social worker.  For these reasons, it is unclear whether this document was sent by or even reviewed by the Veteran's VA psychiatrist.  Despite this, the letter is consistent with the December 2007 VA outpatient treatment record noting a diagnosis of PTSD.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran indeed has a diagnosis of PTSD based on his in-service stressors delineated in the December 2007 VA outpatient treatment record.

As to the Veteran's reported in-service stressors, the Board observes that during the course of the appeal the RO not only denied the Veteran's claim for no diagnosis of PTSD but also denied the claim on the basis that his claimed stressors could not be verified by the Joint Service Record Research Center (JSRRC).  As noted above, however, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In this case, the Veteran has been diagnosed with PTSD by a VA psychiatrist based on his reported in-service stressors.

Thus, the crucial inquiry is whether the Veteran's reported in-service stressors are consistent with the places, types, and circumstances of his service.  Based on the following, the Board concludes they are.  

The Veteran's DD 214 and service personnel records indicate an MOS of cook during service in Vietnam from January 1969 to February 1970.  Despite this, the service personnel records show that he was present during the Vietnam Counter Offensive VI and Tet 1969 Counter Offensive.  During the Board hearing, the Veteran also provided credible testimony of mortar attacks and shooting at the enemy.  In addition, the Veteran reported that due to his attacks on the enemy, he received a Bronze Star.  The Veteran's DD 214 confirms that he received Bronze Star Medal, among other medals.  The Board emphasizes that this medal does not establish direct participation in combat.  However, in combination with other evidence, it can weigh towards the Veteran's credibility with respect to the nature and circumstances of his service in Vietnam, to include whether such service is consistent with his reported fear of hostile military activity.  In weighing his testimony and credibility in light of the other evidence of record, the Board concludes that the Veteran's reported fear of hostile military activity is consistent with the time, place, and circumstances of his service.    

In summary, a VA psychiatrist has found the Veteran's reported in-service stressors, including fear of hostile military activity, were adequate to support a diagnosis of PTSD and the Board finds that such fear is consistent with the places, types, and circumstances of his service.  The conclusion of the December 2007 VA psychiatrist is supported by the license social worker who has been treating the Veteran since September 2007.  For these reasons, and having resolved doubt in favor of the Veteran, the Board concludes that service connection is warranted.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The RO issued a rating decision in February 2008 which, in pertinent part, denied claims for service connection for PTSD and cirrhosis of the liver/liver transplant.  The Veteran filed a notice of disagreement in February 2009, specifically stating that he disagreed with the denial of service connection for PTSD.  Following the receipt of this notice of disagreement, the RO sent the Veteran a letter asking him to return the appeal election form indicating which type of appeal he preferred.  The Veteran returned the appeal election form indicating that he wanted his appeal processed by the Decision Review Officer.  He noted that he wanted to appeal the issues of PTSD and cirrhosis of the liver/liver transplant.  The RO issued a statement of the case in October 2009 only for the issue of service connection for PTSD.

The Board finds that the February 2009 appeal election form does express disagreement with the February 2008 RO denial of service connection for cirrhosis of the liver and liver transplant. 

The Board observes that the filing of a Notice of Disagreement places a claim in appellate status.  Therefore, a Statement of the Case regarding the issue of cirrhosis of the liver/liver transplant must be issued to the appellant.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to service connection for cirrhosis of the liver and liver transplant.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


